Citation Nr: 0015417	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-12 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left lower extremity 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from September 1945 to February 
1950.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for a 
post-operative left knee disability.  The veteran perfected 
an appeal of that decision.

In the November 1997 rating decision the RO denied service 
connection for the left lower extremity disorder on the basis 
that the claim was not well grounded.  Subsequent to the most 
recent supplemental statement of the case, the veteran 
submitted a VA treatment record showing that he has diffuse 
arthritis of the left knee joint.  This evidence was not 
considered by the RO, nor has it been included in a 
supplemental statement of the case.  The veteran has not 
waived such consideration.  The case is, therefore, being 
remanded for consideration of the newly submitted evidence 
and the issuance of a supplemental statement of the case.  
38 C.F.R. §§ 19.31, 20.1304 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all of the 
veteran's treatment records from the VA 
medical center since August 1997.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
left lower extremity disorder.  If any 
benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes all evidence received since the 
last supplemental statement of the case.  
The veteran and his representative should 
then be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



